Citation Nr: 1030951	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as 
secondary to service-connected disabilities.

2.  Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the RO has provided a statement of the case 
(SOC) from September 2005, as well as numerous, subsequent 
supplement statements of the case (SSOC).  The issue on appeal, 
as identified by the RO in the SOC and SSOCs, was entitlement to 
special monthly compensation (SMC) for loss of use of a creative 
organ.  However, in their discussions, the RO has also repeatedly 
readjudicated both issues of entitlement to service connection 
for erectile dysfunction as secondary to service-connected 
disabilities, as well as special monthly compensation (SMC) for 
loss of use of a creative organ.  Thus, after reviewing the 
contentions and evidence of record, the Board finds that the 
issues on appeal are more accurately stated as listed on the 
title page of this decision.

In a September 2006 rating decision, the RO granted service 
connection for peripheral neuropathy of bilateral upper 
extremities associated with Type II diabetes mellitus and 
peripheral neuropathy of bilateral lower extremities associated 
with Type II diabetes mellitus.  Because the Veteran was awarded 
a complete grant of the benefits sought with respect to those 
matters, they are not currently on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, remands are necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

The Board notes that the Veteran has never contended, nor does 
the record reflect, that the Veteran's erectile dysfunction was 
directly caused by military service.  Instead, the Veteran has 
always argued that his erectile dysfunction is secondary to his 
service-connected disabilities.

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Secondary service connection can include cases where 
an otherwise non-service-connected disability is aggravated 
(rather than caused) by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).

The record reflects that the Veteran has been afforded numerous 
VA examinations addressing his erectile dysfunction and its 
etiology.  However, none of these examinations, conducted in 
March 2007, May 2007, October 2007, and November 2009, addressed 
whether the Veteran's erectile dysfunction was aggravated by his 
service-connected disabilities.  Indeed, no examiner opined as to 
whether this condition was aggravated by the Veteran's service 
connected disabilities or used any language encompassing the 
issue of aggravation.

For this reason, the case must be remanded to afford the Veteran 
a new VA examination and obtain a medical opinion.  The examiner 
is asked to determine whether the Veteran has erectile 
dysfunction and, if so, whether it is at least as likely as not 
that this disability was caused or aggravated by any of the 
Veteran's service connected disabilities.

As part of the claim for entitlement to service connection for 
erectile dysfunction as secondary to service-connected 
disabilities, the Veteran also seeks SMC for loss of use of a 
creative organ.

Review of the claims folder indicates that VA has not provided 
the Veteran a VCAA notification letter regarding the SMC portion 
of his claim.  Thus, the RO should afford the Veteran proper VCAA 
notice with respect to SMC for loss of use of a creative organ.

Further, because the claim for entitlement to SMC for loss of use 
of a creative organ is based on erectile dysfunction, the Board 
finds that the claim for entitlement to SMC for loss of use of a 
creative organ is inextricably intertwined with the claim for 
service connection for erectile dysfunction as secondary to 
service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  Any Board action on the claim for 
entitlement to SMC for loss of use of a creative organ, at this 
juncture, would be premature.  Hence, adjudication of this claim 
must be deferred pending full development and adjudication of the 
Veteran's claim for service connection for erectile dysfunction 
as secondary to service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notification 
letter regarding the SMC portion of his 
claim.  Specifically, notify the Veteran 
of the information and evidence necessary 
to substantiate a claim of entitlement to 
SMC based on the loss of use of a 
creative organ.  See 38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a).

2.	Schedule the Veteran for a VA examination 
to determine whether he has erectile 
dysfunction and, if so, whether it is 
related to his service-connected 
disabilities.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination and the examiner 
should indicate his or her review of the 
claims folder in the examination report.  

The examiner should first determine, 
including by conducting any testing 
deemed necessary, whether the Veteran has 
erectile dysfunction.

If the examiner concludes that the 
Veteran has erectile dysfunction, then 
the examiner is asked to provide an 
opinion on the following question:

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's erectile dysfunction was either 
(i) caused or (ii) aggravated by 
(increased in severity due to) his 
service-connected disabilities?  If 
the opinion is that one or more of his 
service-connected disabilities aggravated 
his erectile dysfunction, the examiner 
should specify, so far as possible, the 
degree of disability 
(pathology/impairment) resulting from 
such aggravation.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.

3.	After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the 
RO should readjudicate the claims for 
service connection for erectile 
dysfunction as secondary to service-
connected disabilities and entitlement to 
SMC for loss of use of a creative organ, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


